Bellows, J.
It appears that after the death of the first husband the defendant gave her own note to the plaintiff for his services in her husband’s family during his life ; and after her second marriage, and during its continuance, she gave the note now in suit in renewal of the other, and the question is whether she is bound by it. Assuming that there was sufficient consideration for the promise, we still think there is nothing to bring this case within any exception to the general disability of a married woman to make contracts. The fact that 'at the time of her second marriage she possessed property by inheritance avails nothing, for it neither appears that she held it to her sole and separate use, or that the promise was made in respect to such property ; and therefore the common law disability remains. Bailey v. Pearson, 29 N. H. 77; Ames v. Poster, 42 N. H. 381. The circumstance of there having been a good consideration for the promise makes no difference, any more than in the case of a contract of an infant by way of a promissory note to pay for necessaries. Indeed, the rule that renders a married woman unable to contract, would be wholly inoperative if she could bind herself whenever there was good consideration for her promise; for, by the general law applicable to all persons, a good consideration is essential. There must, therefore, be

Judgment for the defendant.